COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

         ORDER AND NOTICE OF INTENT TO DISMISS FOR WANT OF PROSECUTION

Appellate case name:        Samshi Homes, L.L.C. v. Harris County Appraisal District

Appellate case number:      01-14-00007-CV

Trial court case number:    2009-28398

Trial court:                133rd District Court of Harris County

       This appeal was stayed pursuant to the Suggestion of Bankruptcy filed in this
Court on March 3, 2014, stating that the appellant, Samshi Homes, L.L.C., had filed a
petition for relief under Chapter 11 of Title 11, United States Code, in the United States
District Court for the Southern District of Texas, which was assigned case number 13-
37608. See TEX. R. APP. P. 8.2; see also 11 U.S.C. § 362(a) (automatic stay in
bankruptcy). Through the Public Access to Court Electronic Records (“PACER”)
website, the Court has learned that appellant’s bankruptcy case was dismissed on
December 17, 2015. Accordingly, the Court directs the Clerk of this Court to reinstate
this appeal as an active case on the Court’s docket.
        However, the Clerk of this Court sent a notice to appellant on January 24, 2014,
because it had not established indigence and the filing fee had not been paid then, and it
still has not been paid since. Furthermore, the clerk’s record has not been filed due to
appellant’s lack of request or payment. Thus, appellant is ORDERED to pay the
$195.00 filing fee to the Clerk of this Court and to request and pay, or make
arrangements to pay, the district clerk for the clerk’s record fee, and file evidence of such
payment with the Clerk of this Court within 30 days of the date of this order, or this
appeal will be dismissed for want of prosecution without further notice. See TEX. R.
APP. P. 5, 37.3(b), 42.3(b), (c).
       It is so ORDERED.


Judge’s signature: /s/ Laura Carter Higley
                    Acting individually
Date: August 16, 2016